MEMORANDUM **
Marissa Taguinod, a native and citizen of the Philippines, petitions for review from the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of her application for adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. Where, as here, the BIA affirms without opinion, we review the IJ’s decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review de novo claims of constitutional violations, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001), and questions of law, Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.2002). We deny the petition for review.
Taguinod’s claim that the IJ’s denial of her application violated her Fifth Amendment right against self-incrimination, is without merit. As an applicant for discretionary relief, Taguinod had the burden of proof to establish that she qualifies for discretionary relief. We find that the IJ correctly applied Matter of Marques, 16 I & N Dec. 314, 316 (BIA 1977). See United States v. Rylander, 460 U.S. 752, 758, 103 S.Ct. 1548, 75 L.Ed.2d 521 (1983).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.